Citation Nr: 1434845	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran has verified active duty service from June 1987 to September 1987, from October 1987 to April 1993, and from June 2006 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, North Carolina. 

Although the Veteran also initially disagreed with the November 2008 rating decision's denial of service connection for right ear hearing loss and erectile dysfunction, and was provided with a statement of the case on these additional two issues, on his VA Form 9, received in January 2010, he limited his appeal to the issues whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right shoulder disability and a low back disability.  

A January 2013 Board decision found that additional evidence was not new and material to reopen the claim for right shoulder disability but was as to the claim for low back disability which upon being reopened was remanded for evidentiary development.  The Veteran appealed that portion of the January 2013 Board decision that denied reopening of the claim for service connection for right shoulder disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a unilateral motion by VA, in August 2013 the Court entered an Order which left undisturbed that portion of the January 2013 Board decision that reopened and remanded the claim for service connection for low back disability and remanded the issue of whether new and material evidence was submitted to reopen the claim of entitlement to service connection for a right shoulder disorder.  

The issue of entitlement to service connection for a right shoulder disorder is remanded.



ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  A January 2013 Board decision denied the Veteran's claim as to whether new and material evidence had been submitted to reopen the issue of entitlement to service connection for a right shoulder disorder.  The Veteran appealed this decision to the Court.  In August 2013, the Court issued an Order remanding the case to the Board.  Accordingly, that portion of the Board's January 2013 decision that denied the Veteran's claim as to whether new and material evidence had been submitted to reopen the issue of entitlement to service connection for a right shoulder disorder is vacated herein, and a new decision on this issue will be entered as if that portion of the January 2013 decision had never been issued.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision, of which the Veteran was notified, denied service connection for right shoulder sprain and that decision is final.  

2. The evidence received since the December 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability and raises a reasonable possibility of substantiating the claim. 

3.  A current low back disability was incurred the Veteran's first period of during active duty.  



CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied service connection for right shoulder sprain, is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  The evidence received subsequent to the December 2002 rating decision is new and material, and the claim for service connection for a right shoulder disability is reopened.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309.  Service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

New and Material Right Shoulder Disorder

A rating decision in December 2002 denied entitlement to service connection for a right shoulder sprain.  The Veteran was notified of this decision but did not appeal.  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  The basis for this denial was that there was no evidence that indicated that the current shoulder disability was in any way related to the in-service incident of shoulder problems.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  Id.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The evidence of record at the time of the December 2002 rating decision included a service treatment record in January 1993 that shows the Veteran complained of right shoulder pain intermittently with "grinding" since a fall on his shoulder in May 1992.  Radiologic report of the right shoulder was normal.  A January 1993 physical examination report reflected that his upper extremities were normal, and that no shoulder complaints or specific findings as to the upper extremities were recorded.  Nevertheless, a February 1993 service treatment record noted a history of shoulder pain.  An August 1995 VA examination report reflected that the Veteran had full range of motion of the upper extremities, and there was no crepitus of the shoulders.  He did not complain of any right shoulder problems and no shoulder diagnosis was rendered.   An August 2000 private treatment record notes a diagnosis of rotator cuff tendonitis/bursitis of the right shoulder.  Right shoulder x-rays did not reveal any acute or chronic bony pathology.  

The evidence associated with the claims file since the December 2002 rating decision includes the March 2005 report of examination for enlistment into the Veteran's second period of active service, which found that his upper extremities were normal but in an adjunct medical history questionnaire, the Veteran reported that he then or at some time had a painful shoulder.  Significantly, the examiner commented that the Veteran had injured his right shoulder while on active duty, that it resolved fully, and that it was not considered disqualifying.   

During the Veteran's second period of service, a January 2006 retention physical examination report noted that he had right shoulder pain; however, there was no documented limitation for issuing a profile at that time.  An October 2007 report of medical history noted that the Veteran had injured his right shoulder during his first enlistment in 1989, and now had pain depending on activity, although he was not currently having any pain.  An October 2007 right shoulder x-ray revealed no fracture, dislocation, or loose body.  

A November 2007 private magnetic resonance imaging scan of the right shoulder detected no significant abnormalities and no evidence of rotator cuff or labral tear.  

Service treatment records in December 2007 reflect that the Veteran was seen for right shoulder pain.  He reported chronic right shoulder pain with no history of trauma or injury during his second period of service.  The diagnosis was right shoulder impingement.  Physical therapy was recommended.  Another December 2007 service treatment record again recorded that he had a long history of shoulder pain, and he stated that he initially injured it 15 years earlier.  He had had physical therapy and had done well but reported that he continued to have symptoms episodically over the years.  He had reinjured that shoulder eight to nine months previous to the treatment record, and since then had achy and throbbing pain.  It was noted that a private magnetic resonance imaging scan had been normal.  A January 2008 service treatment record noted that the Veteran was diagnosed with right shoulder impingement.  

An April 2008 VA examination report does not reflect any right shoulder complaints.  It was noted that the range of motion of joints was decreased, but it did not specify the right shoulder.  The only reference to the right shoulder was that the Veteran's prior medical history included right shoulder impingement. 

The Veteran was afforded another VA examination in July 2008, at which he complained of right shoulder pain.  The objective examination revealed no right upper extremity symptoms and that he had normal muscle strength and full, painless, range of motion.  X-rays revealed no shoulder fracture or dislocation, the glenohumeral and acromioclavicular joints were well preserved, and mineralization was good.  The impression was normal shoulders.  The examiner opined that there was no evidence of a right shoulder disorder in light of normal x-rays and clinical examination.  

On VA examination in December 2009 the Veteran stated that he had injured his right shoulder during service and then reinjured his shoulder again during the second period of service.  The Veteran complained of pain, stiffness, and weakness but on examination he had full range of motion.  The examiner opined that there was no radiographic or clinical evidence of a right shoulder disability, noting that physical examination was normal. 

After review of the record, the Board finds that the evidence added to the record since the December 2002 rating decision denying service connection for right shoulder sprain is new and material and the claim for service connection for a right shoulder disorder is reopened.  

In this regard, the newly submitted evidence is new in that it was not of record at the time of the prior December 2002 denial.  Moreover, it is material in that the new service treatment records of the second period of service which was after the 2002 prior RO denial tends to show that the Veteran had right shoulder complaints dating back to the injury during his first period of service.  This shows that he had chronic residual disability from the injury during the first period of service.  Moreover, the additional service treatment records show that the Veteran re-injured his right shoulder during his second period of service.  Moreover, it reflects that the Veteran was diagnosed with right shoulder impingement during his second period of service, in 2007 and 2008.  This evidence is new and material and, as such, the claim for right shoulder disability is reopened.  

Low Back

Initially the Board notes that the Veteran has challenged the adequacy of the opinion reached by the February 2013 VA examiner for failing to answer all the questions posed in the 2013 remand and for failing to state a rationale for the opinion that current low back disability is not related to military service.  As to the latter, the Board concurs that there was no rationale expressed; rather, there was only a summary of the evidence of record.  Accordingly, the unfavorable medical opinion is entitled to lesser probative value. 

Similarly, the opinion at the time of a July 2008 VA neurology examination was that clinically and radiologically there was no corroboration of spinal symptoms on a structural basis; rather, it was suggested that the Veteran might have a somatoform disorder.  However, that same VA neurology evaluation stated that spinal imaging showed arthritis of the left sacroiliac joint, while also stating that there was no evidence of spinal pathology.  Significantly, this examination was conducted within one year of the Veteran's April 2008 discharge from his second period of active service.  

Another VA examiner in July 2008 found no x-ray or clinical evidence of sacroiliitis or a lumbar spine disorder.  However, the report of the February 2007 lumbar magnetic resonance imaging scan specifically found that the edema of the left ileum was most likely post-traumatic, with another potential etiology was sacroiliitis.  

The evidence clearly shows that the Veteran sustained low back trauma during each period of active service.  In fact, he had extensive treatment, evaluations, or therapy during each period of service, was given a 10-day profile during the first period of service, had muscle spasm during the first period of service, and was recommended for service discharge from the first period of service due to a low back disorder.  

There is no evidence of low back injury during the interim between the Veteran's two periods of service; yet, he was given physical therapy during the second period of service, related having chronic pain, was given anti-inflammatory medication and radiofrequency lumbar facet therapy, and epidural injections for pain.  Also, he was on a physical profile due to his back in the second period of service for a prolonged period and he was discharged from his second period of service for what was described as chronic low back pain, incurred in line of duty and not pre-existing that second period of service.  

While the diagnoses during the first period of service differ somewhat from the diagnoses during the second period of service, given the evidence as a whole, the Board finds that greater probative value must be given to the opinion expressed in 2002, by a private physician that the Veteran's lumbar facet arthralgia was due to injury in the first period of military service.  Thus, although he was accepted into military service for further duty in 2006, his subsequent injury during that period of service resulted only in aggravation of the low back disability which began during his first period of service.  

A March 2014 lumbar computerized tomography scan revealed "[m]ost minimal" spondylosis changes in the lower spine, and disc bulging at L4-5 and L5-S1 levels, and symmetrical erosive changes of both sacroiliac joints, most prominent about the ileac bones.  The impression was bilateral sacroiliac joint disease with symmetric erosive changes; with a differential diagnosis most likely related to ankylosing spondylitis or enteropathic spondyloarthropathy.

In sum, with the favorable resolution of doubt in favor of the Veteran, service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been submitted, the appeal to reopen the claim of entitlement to service connection for right shoulder disability is reopened, and to that extent only, the appeal is granted. 

Service connection for a low back disability is granted.  


REMAND

Although a right shoulder disorder was shown during both periods of the Veteran's military service, a current diagnosis of a right shoulder disorder is not of record.  An April 2008 VA examination report does not reflect any right shoulder complaints.  It was noted that the range of motion of joints was decreased, but it did not specify the right shoulder.  The only reference to the right shoulder was that the Veteran's prior medical history included right shoulder impingement. 

The Veteran was afforded another VA examination in July 2008, at which he complained of right shoulder pain.  The objective examination revealed no right upper extremity symptoms and that he had normal muscle strength and full, painless, range of motion.  X-rays revealed no shoulder fracture or dislocation, the glenohumeral and acromioclavicular joints were well preserved, and mineralization 

was good.  The impression was normal shoulders.  The examiner opined that there was no evidence of a right shoulder disorder in light of normal x-rays and clinical examination.  

On VA examination in December 2009 the Veteran stated that he had injured his right shoulder during service and then reinjured his shoulder again during the second period of service.  The Veteran complained of pain, stiffness, and weakness but on examination he had full range of motion.  The examiner opined that there was no radiographic or clinical evidence of a right shoulder disability, noting that physical examination was normal. 

The Veteran must be afforded the appropriate VA examinations to determine whether any right shoulder disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed right shoulder disorder is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, 

and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


